Citation Nr: 1144145	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  05-05 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased (compensable) rating for service-connected cysts of the right kidney associated with tuberculosis of the right kidney.

2. Entitlement to a total disability rating due to individual unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1953 to October 1955.

This appeal to the Board of Veterans' Appeals (Board) is from actions taken by the above Department of Veterans Affairs (VA) Regional Office (RO).  In November 2008 and December 2010, the Board remanded the appeal for further development and it now returns to the Board for appellate review. 

The Veteran testified before the undersigned Acting Veterans Law Judge at the VARO on Travel Board in July 2008.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board apologizes to the Veteran for the continued delay, but a review of the record since the December 2010 remand indicates that yet another remand is necessary.  Specifically, for reasons the Board cannot fathom, the AMC has yet again failed to comply with the November 2008 remand orders, which were reiterated in December 2010.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this regard, the Board notes that the November 2008 and December 2010 remands requested that the Veteran be scheduled for a VA evaluation by "all pertinent specialists, to include an urologist" to assess the current nature of all current residuals of his service-connected disabilities including those findings related to his kidney(s).  The examiner was then to provide laboratory findings and offer opinions in response to specific queries.  

The post-remand record shows that a VA examination was performed in March 2011; however, even though the examination was performed by a physician, the examination report clearly shows that the examiner was not an urologist.  The examination report states that the Chief of Urology was consulted and the information in the claims file discussed.  However, the remand specifically stated that the examination was to be performed by the urologist.  The Board did not indicate that an urologist should merely be consulted.  Further, the Board notes that the examination report does not even suggest that the urologist reviewed the record personally, but rather shows that the VA examiner presented the facts to the urologist and asked for an opinion.  The Board acknowledges that the examination report indicates that the Veteran was to be seen in the Urology Clinic within a few days of the examination, and while the record of this visit is associated with the claims file, as are subsequent related treatment notes, none of these treatment notes directly addresses all of the questions posed by the Board in the remand.  Moreover, nothing in the record demonstrates that a specialist examination was impracticable for any reason.  

In addition, the examination report does not provide the results of blood and urine testing; the prior remands ordered that comprehensive testing was to be done as part of the examination.  Instead the March 2011 examiner states that the Veteran's kidney values are normal, but the Board is not clear on what information the examiner was basing that assessment.  Regardless of whether subsequent urological treatment included blood and urine testing, the Board cannot ascertain whether any blood and urine testing was performed in conjunction with the VA examination.  Thus, the Board concludes that the March 2011 VA examination does not reflect substantial compliance with the Board's remand orders.  

As for the Veteran's TDIU claim, the United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the outcome of the Veteran's TDIU claim is impacted by the disability rating(s) assigned to the Veteran's service-connected disabilities the TDIU claim is considered to be inextricably intertwined with the increased rating claim on appeal.  Consequently, the claim of entitlement to a TDIU rating must be remanded to the AOJ in accordance with Harris.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA evaluation by all pertinent specialists, to include an urologist, to determine the exact extent and nature of all current residuals of his service-connected disabilities including those findings related to his kidney(s).  

a. All necessary laboratory and other testing should be performed.  

Determinations should be made as to the presence or absence of all clinical findings including edema, albuminuria and/or changes in BUN, hematuria, frequency and other urinary symptoms, the presence or absence of tuberculosis, etc.  Comprehensive, full-spectrum blood and urine studies should be undertaken including creatinine evaluations.  The results of these studies must be included with the examination report, along with a discussion of their significance. 

b. The examiner should specifically opine as to whether the Veteran's hypertension is in any way due to or otherwise impacted by his service-connected disabilities.  

c. The examiner should opine as to whether there is any indication of reactivation of tuberculosis or tubercular involvement in the joints or elsewhere.  

d. The examiner should opine as to whether both rather than just the right kidney are impacted by the same service-connected disease process, and/or any impact one had on the other. 

e. And an evaluation should be undertaken to assess the current nature of his post-surgical scars.

If the examination is performed by someone other than an urologist, the record must clearly indicate why an urologist was not available to perform the examination.  

2.  Following completion of the above, review the examination report for specific compliance with the Board's directives.  Any deficiencies should be addressed prior to recertification to the Board.

3.  After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the February 2010 supplemental statement of the case.  If any claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



